       Case 2:18-cv-01919-RFB-BNW Document 125
                                           122 Filed 06/11/21
                                                     06/07/21 Page 1 of 2
                                                                        3



 1   DANIEL J. TREUDEN, ESQ
     Wisconsin Bar No. 1052766
 2   THE BERNHOFT LAW FIRM, S.C.
     1402 E. Cesar Chavez Street
 3   Austin, Texas 78702
     (512) 582-2100 telephone
 4   (512) 373-3159 facsimile
     djtreuden@bernhoftlaw.com
 5
     JOEL F. HANSEN, ESQ.
 6   Nevada Bar No. 1876
     HANSEN & HANSEN, LLC
 7   9030 W. Cheyenne Avenue, #210
     (702) 906-1300 office
 8   (702) 366-1857: facsimile
     efile@hansenlawyers.com
 9
     Attorneys for Plaintiff
10                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
11
                                                  )
12   RICHARD ZEITLIN, ADVANCED                    )
     TELEPHONY CONSULTANTS, MRZ                   )
13   MANAGEMENT, LLC, DONOR                       )
     RELATIONS, LLC, TPFE, INC.,                  )
14   AMERICAN TECHNOLOGY SERVICES,                )
     COMPLIANCE CONSULTANTS,                      )        Case No. 2:18-cv-01919-RFB-BNW
15   CHROME BUILDERS CONSTRUCTION,                )
     INC., and UNIFIED DATA SERVICES,             )        JOINT STIPULATION TO EXTEND
16                                                )        DEADLINES TO RESPOND AND REPLY
                    Plaintiffs,                   )        TO MOTION FOR LEAVE TO FILE TO
17                                                )        FILE MOTION UNDER SEAL
            v.                                    )        (First Request)
18                                                )
     BANK OF AMERICA, N.A. and JOHN               )
19   and JANE DOES 1-100,                         )
                                                  )
20                  Defendants.                   )
                                                  )
21
            Pursuant to Local Rule IA 6-1, Plaintiffs Richard Zeitlin, Advanced Telephony Consultants,
22
     MRZ Management, LLC, Donor Relations, LLC, TPFE, Inc., American Technology Services,
23
     Compliance Consultants, Chrome Builders Construction, and Unified Data Services, (hereinafter the
24
     “Plaintiffs”), and the Defendant Bank of America (hereinafter “BANA”), by and through their
25
     respective attorneys of record, hereby jointly stipulate to modestly extend the Plaintiffs’ deadline to
26
     respond to BANA’s Motion for Leave to File Motion Under Seal filed on May 24, 2021 , (Doc. 113),
27
     and to modestly extend BANA’s deadline to reply. This is the first joint stipulation requesting an
28


                                                       1
       Case 2:18-cv-01919-RFB-BNW Document 125
                                           122 Filed 06/11/21
                                                     06/07/21 Page 2 of 2
                                                                        3



 1
     extension of time to extend the deadlines in the briefing schedule involving the Motion for Leave to
 2
     file Motion Under Seal. (Doc. 113.) A hearing is scheduled on this motion on July 13, 2021 at 10:00
 3
     a.m. PDT. (Doc. 121.) In support thereof, the Plaintiffs and BANA represent as follows:
 4
              The Plaintiffs require more time to review the 700 pages of exhibits that accompany the Motion
 5
     for Summary Judgment to determine their position on which pages should remain sealed and which
 6
     can or should be unsealed. The Parties stipulate that a 10-day extension to June 17, 2021 for the
 7
     Plaintiffs’ response and fourteen days to July 1, 2021 to file BANA’s reply is sufficient.
 8
              Accordingly, the Parties agree that the foregoing constitutes good cause to extend the deadline
 9
     to file the Reply Brief. This is the Parties’ first request for an extension of the deadline related to the
10
     Motion to Compel. The Parties agree that the requested extension will not prejudice any Party. No
11
     deadline for which an extension is requested herein has expired.
12
              Accordingly, the Parties agree there is good cause for entry of the following new deadline:
13
     Plaintiff’s time to file response papers is extended to June 17, 2021 and BANA’s time to file Reply
14
     papers in further support of the Motion to Compel is extended to July 1, 2021.
15
     IT IS SO STIPULATED.
16
              Dated: June 7, 2021                            Dated: June 7, 2021
17            THE BERNHOFT LAW FIRM, S.C.                    SNELL & WILMER, L.L.P.
18             /s/ Daniel J. Treuden                          /s/ Holly E. Cheong
              Daniel J. Treuden, Esq.                        Amy F. Sorenson (NV Bar 12495)
19            Wisconsin Bar No. 1052766                      Blakeley E. Griffith, Esq. (NV Bar 12386)
20            1402 E. Cesar Chavez Street                    Holly E. Cheong (NV Bar 11936)
              Austin, Texas 78702                            3883 Howard Hughes Pkwy, Ste. 1100
21                                                           Las Vegas, Nevada 89169
              Attorney for Plaintiffs
22            Appearing pro hac vice                         Attorneys for Bank of America, N.A.
23
     IT IS SO ORDERED:
24
25
26   UNITED STATES MAGISTRATE JUDGE

27   Dated:     June 11, 2021

28


                                                         2
